DETAILED ACTION
	This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20 as originally filed are pending and have been considered below.

	Claim Objections
Claim(s) 3 is/are objected to because of the following informalities:  
As per claim 3, at line 2, if the recitation “nylon 66”, is referring to a trade mark / name it should be identified by capitalizing each letter of the mark, or wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 7-9 and 16-20, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 7, at line 2, the recitation “the interior” renders the claim indefinite because it lacks antecedent basis.
As per claim 16, at line 9, the recitation “the post” renders the claim indefinite because it lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-7, and 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuire (U.S. Pub. No. 2007/0187564) in view of Stalemark (U.S. Patent No. 9,138,812).
As per claim 1, McGuire teaches a post anchor (foundation plate; abstract) comprising: a base plate (11) having an upper surface and a lower surface (it is understood that the base plate has an upper and lower surface), the base plate defining a set of apertures (2) extending through the base plate from the lower surface to the upper surface (figures 1 and 2); and a collar (wall around 12; figure 4) that extends from the upper surface of the base plate (figure 4), the collar comprising: a set of sides (at 14) having an interior surface and an exterior surface (figure 4), each of the set of sides abutting another of the set of sides at corners (figure 4), wherein at least one of the set of sides includes a set of side wall apertures (horizontal openings at 4 [not labeled]; figure 4).
McGuire fails to disclose a set of corner members located at the corners, wherein each of the set of corner members includes a corner member aperture that extends from a corner exterior to the interior surface.
Stalemark discloses a device for anchoring a post (abstract) including a set of corner members (650) located at the corners (in the combination, the corner members of Stalemark figures 11-13 would be located at the corners of McGuire), wherein each of the set of corner members includes a corner member aperture (620) that extends from a corner exterior to the interior surface (figures 11-13).
Therefore, from the teaching of Stalemark, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchor of McGuire to include a set of corner members located at the corners, wherein each of the set of corner members includes a corner member aperture that extends from a corner exterior to the interior surface, as taught by Stalemark, in order to further secure a post to the anchor for better stability.
As per claim 2, McGuire teaches the post anchor comprises a polyamide or nylon and fiberglass (paragraph 17).
As per claim 5, McGuire teaches the set of sides and a portion of the upper surface define a receiver (figure 4).
As per claim 6, McGuire teaches the upper surface of the base plate within the receiver includes ribs (13).
As per claim 7, McGuire teaches an opening (center opening 1) in the upper surface of the base plate within the interior (figures 1 and 4).
As per claim 10, McGuire as modified in view of Stalemark discloses the set of corner members include a set of flared protrusions (as illustrated, the corner members are flared at 660; figure 13 of Stalemark).

Claim(s) 3 and 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuire (U.S. Pub. No. 2007/0187564) in view of Stalemark (U.S. Patent No. 9,138,812), in view of Riker et al. (U.S. Patent No. 7,438,214).
As per claim 3, McGuire fails to disclose the post anchor comprises nylon 66.
Riker et al. discloses a post bracket (abstract) including NYLON 66 (col. 3, lines 55-60).
Therefore, from the teaching of Riker et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchor of McGuire to include NYLON 66, as taught by Riker et al., in order to provide a lightweight yet durable material for the post anchor.
As per claim 4, with regards to the limitation that the product is formed by using injection molding, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product. Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since McGuire as modified teaches all of the structural limitations of the claim, the claim stands rejected.  See MPEP 2113.

Claim(s) 8 and 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuire (U.S. Pub. No. 2007/0187564) in view of Stalemark (U.S. Patent No. 9,138,812), in view of Xu (CN 208701850 U) with Espacenet translation.
As per claim 8, McGuire fails to disclose a funnel circumscribing the opening.
Xu discloses a drainage (paragraph 11) including a funnel (inclined drain at 23) circumscribing the opening (figure 2).
Therefore, from the teaching of Xu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchor of McGuire to include a funnel circumscribing the opening, as taught by Xu, in order to direct water exiting the anchor for faster drainage.
As per claim 9, McGuire as modified in view of Xu discloses the funnel includes a radially outer edge and the thickness of the base plate decreases from the radially outer edge to the opening (figure 2 of Xu).

Claim(s) 11 and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuire (U.S. Pub. No. 2007/0187564) in view of Stalemark (U.S. Patent No. 9,138,812), in view of Sato (U.S. Patent No. 4,125,217).
As per claim 11, McGuire fails to disclose the set of sides include top protrusions at the corners.
Sato discloses a column base member (abstract) wherein the set of sides include top protrusions (12) at the corners (figure 4).
 Therefore, from the teaching of Sato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchor of McGuire wherein the set of sides include top protrusions at the corners, as taught by Sato, in order to facilitate the placement of different types of posts or column members for proper orientation.
As per claim 12, McGuire fails to disclose a fillet at the intersection of the collar and the base plate.
Sato discloses a column base member (abstract) including a fillet (at 7) at the intersection of the collar and the base plate (figure 4).
Therefore, from the teaching of Sato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchor of McGuire to include a fillet at the intersection of the collar and the base plate, as taught by Sato, in order to provide a pleasing appearance for the desired aesthetic.

Claim(s) 13-20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuire (U.S. Pub. No. 2007/0187564) in view of Doeringer et al. (U.S. Patent No. 5,901,525) in view of Stalemark (U.S. Patent No. 9,138,812).
As per claim 13, McGuire teaches a post mounting system (foundation plate; abstract) comprising: a post (abstract); and a post anchor (figure 4) coupled to the post (abstract), the post anchor comprising: a base plate (11) having an upper surface and a lower surface (it is understood that the base plate has an upper and lower surface), the base plate defining a set of apertures (2) extending through the base plate from the lower surface to the upper surface (figures 1 and 2); and a collar (wall around 12; figure 4) that extends from the upper surface of the base plate (figure 4), the collar comprising: a set of sides having an interior surface and an exterior surface (figure 4), each of the set of sides abutting another of the set of sides at corners (figure 4), wherein the interior surface of the set of sides defines an interior that receives at least a portion of the post (figure 4); a set of side wall apertures (horizontal openings at 4 [not labeled]) extending through at least one side of the set of sides (figure 4).
McGuire fails to disclose a first set of fasteners that couple the collar to the post through the set of side wall apertures.
Doeringer et al. discloses a column base (abstract) including a first set of fasteners (180, 182) that couple the collar to the post through the set of side wall apertures (figure 1).
Therefore, from the teaching of Doeringer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchor of McGuire to include a first set of fasteners that couple the collar to the post through the set of side wall apertures, as taught by Doeringer et al., in order to further secure a post to the anchor for better stability.
In addition, McGuire fails to disclose a set of corner members located at the abutting of each of the set of sides, wherein the set of corner members include a set of corner member apertures extending from a corner exterior to the interior surface; and a second set of fasteners that couple the post anchor to the post through the set of corner member apertures.
Stalemark discloses a device for anchoring a post (abstract) including a set of corner members (650) located at the abutting of each of the set of sides (in the combination, the corner members of Stalemark figures 11-13 would be located at the abutting of each of the set of sides of McGuire), wherein the set of corner members include a set of corner member apertures (620) extending from a corner exterior to the interior surface (figures 11-13); and a second set of fasteners (60) that couple the post anchor to the post through the set of corner member apertures (in the combination, it is understood that the fasteners of Stalemark would couple the post anchor to the post through the set of corner member apertures).
Therefore, from the teaching of Stalemark, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchor of McGuire to include a set of corner members located at the abutting of each of the set of sides, wherein the set of corner members include a set of corner member apertures extending from a corner exterior to the interior surface; and a second set of fasteners that couple the post anchor to the post through the set of corner member apertures, as taught by Stalemark, in order to further secure a post to the anchor for better stability.
As per claim 14, McGuire teaches the post anchor comprises a polyamide or nylon and fiberglass (paragraph 17).
As per claim 15, McGuire teaches the post anchor further comprises a drainage system (paragraph 8).
As per claim 16, McGuire teaches a post anchor (foundation plate; abstract) comprising: a base plate (11) having an upper surface and a lower surface (it is understood that the base plate has an upper and lower surface), the base plate defining a set of apertures (2) extending through the base plate from the lower surface to the upper surface (figures 1 and 2); and a collar (wall around 12; figure 4) that extends from the upper surface of the base plate (figure 4), the collar comprising: a set of sides (14) extending from the upper surface (figure 4) and having an interior surface and an exterior surface (figure 4), wherein each of the set of sides abut at corners (figure 4) to define an interior cavity (at 12) that receives at least a portion of the post (abstract); a set of side wall apertures (horizontal openings at 4 [not labeled]) extending through at least one side of the set of sides (figure 4).
McGuire fails to disclose a first set of fasteners that couple the collar to the post through the set of side wall apertures; top protrusions extending from the set of sides at or adjacent the corners; and at least one bracket is positioned between at least two of the top protrusions.
Doeringer et al. discloses a column base (abstract) including a first set of fasteners (180, 182) that couple the collar to the post through the set of side wall apertures (figure 1); top protrusions (112, 114) extending from the set of sides at or adjacent the corners (figure 1); and at least one bracket (108) is positioned between at least two of the top protrusions (figure 1).
Therefore, from the teaching of Doeringer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchor of McGuire to include a first set of fasteners that couple the collar to the post through the set of side wall apertures; top protrusions extending from the set of sides at or adjacent the corners; and at least one bracket is positioned between at least two of the top protrusions, as taught by Doeringer et al., in order to further secure a post to the anchor for better stability.
In addition, McGuire fails to disclose a set of corner members, wherein each of the set of corner members include a set of corner member apertures extending from a corner exterior to the interior surface; a second set of fasteners that pass through the set of corner member apertures and couple the post anchor to the post.
Stalemark discloses a device for anchoring a post (abstract) including a set of corner members (650) wherein each of the set of corner members include a set of corner member apertures (620) extending from a corner exterior to the interior surface (figures 11-13); a second set of fasteners (60) that pass through the set of corner member apertures and couple the post anchor to the post (in the combination, it is understood that the fasteners of Stalemark would pass through the set of corner member apertures and couple the post anchor to the post).
Therefore, from the teaching of Stalemark, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchor of McGuire to include a set of corner members, wherein each of the set of corner members include a set of corner member apertures extending from a corner exterior to the interior surface; a second set of fasteners that pass through the set of corner member apertures and couple the post anchor to the post, as taught by Stalemark, in order to further secure a post to the anchor for better stability.
As per claim 17, McGuire teaches the post anchor comprises a polyamide or nylon and fiberglass (paragraph 17).
As per claim 18, McGuire teaches the post anchor is couplable to a post and the at least one bracket couples a railing to the post (it is understood that the post anchor is capable of being couplable to a post and the at least one bracket capable of coupling a railing to the post).
As per claim 19, McGuire teaches a drainage system (paragraph 8).
As per claim 20, McGuire fails to disclose a fillet at the intersection of the collar and the base plate.
Doeringer et al. discloses a column base (abstract) including a fillet (at 26L) at the intersection of the collar and the base plate (figure 1).
Therefore, from the teaching of Doeringer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchor of McGuire to include a fillet at the intersection of the collar and the base plate, as taught by Doeringer et al., in order to provide a pleasing appearance for the desired aesthetic.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to post anchors in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633        

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635